Case 2:18-cv-02724-LDH-VMS Document 29-1 Filed 02/02/21 Page 1 of 10 PageID #: 115




                         SETTLEMENT AGREEMENT AND RELEASE

         This Settlement Agreement and Release (“Agreement”) is made and entered into on the

  ___ day of February 2021 by and between Hector Valencia (“Plaintiff”) and Nassau Country Club

  (“NCC” or “Defendant”). Plaintiff and Defendants are collectively referred to herein as the

  “Parties.”

                                        W I T N E S S E T H:

         WHEREAS, on or about May 8, 2018, Plaintiff commenced a civil action, entitled Hector

  Valencia individually, and on behalf of the FLSA Collective v. Nassau Country Club, United States

  District Court, Eastern District of New York, Docket No. 2:18-cv-02724 (the “Action”), alleging

  that Defendant failed to pay wages in accordance with the Fair Labor Standards Act and the New

  York Labor Law. Plaintiff is seeking, among other relief, compensatory damages, liquidated

  damages, and attorneys’ fees and costs;

         WHEREAS, Defendant filed an Answer in the Action denying the material allegations

  asserted by Plaintiff in the Action and asserting a number of affirmative defenses; and

         WHEREAS, the Parties to the Action now desire to settle fully and finally all employment-

  related claims and possible employment-related claims that Plaintiff had, has or may have against

  Defendant, including but not limited to those claims embodied in the Complaint, without further

  litigation and without any finding of fact or admission of liability, wrongdoing or fault.

         NOW, THEREFORE, in consideration of the mutual promises and agreements herein

  contained, the Parties agree as follows:

         1)      Non-Admissions of Liability. This Agreement shall not in any way be construed

  as an admission by the Defendants of a violation of any rights of Plaintiff. NCC, and its parents,

  affiliates, subsidiaries, officers, directors, supervisors, employees, agents, heirs, executors,


                                                   1
Case 2:18-cv-02724-LDH-VMS Document 29-1 Filed 02/02/21 Page 2 of 10 PageID #: 116




  administrators, assigns, beneficiaries, and representatives, expressly denies violating any rights of

  Plaintiff based on federal, state or local law pertaining to employment or wages or any other basis

  and expressly deny any liability to Plaintiff. Accordingly, while this Agreement resolves all

  employment-related issues between Plaintiff and Defendant, this Agreement compromises

  disputed claims, and is not an admission by any party as to the merits of such claims. This

  Agreement and its contents shall not be admissible in any proceeding as evidence of any fact or

  conclusion, except only that this Agreement may be introduced in a proceeding arising from a

  breach of the Agreement.

         2)      Payment. In complete settlement of any and all employment-related wage claims,

  including claims for actual, compensatory, liquidated or other damages, as well as attorneys’ fees

  and costs that Plaintiff had, has or may have against the Defendant, and its parents, affiliates,

  subsidiaries, officers, directors, supervisors, employees, agents and representatives and in

  consideration for the promises and obligations set forth herein, Plaintiff’s counsel shall receive a

  total gross sum of Thirteen Thousand Two Hundred and Fifty Dollars ($13,250.00) (“Amount”)

  thirty (30) days after approval of this Agreement by the Court and dismissal of this Action.

                 (a) A check in the amount of Four Thousand Fifty Seven Dollars ($4,057.00) shall

                     be made payable to “Hector Valencia” which represents settlement of Plaintiff’s

                     claims for wages, and which, accordingly will be subject to withholdings of

                     income and payroll taxes. With regard to this payment, the Company will issue

                     a W-2 form to Plaintiff.

                 (b) A check in the amount of Four Thousand Fifth Seven Dollars ($4,057.00) shall

                     be made payable to “Hector Valencia” which represents liquidated damages and




                                                   2
Case 2:18-cv-02724-LDH-VMS Document 29-1 Filed 02/02/21 Page 3 of 10 PageID #: 117




                     penalties and, accordingly, from which no withholdings will be made. With

                     regard to this payment, the Company will issue an IRS FORM 1099 to Plaintiff.

                 (c) A check in the amount of Five Thousand One Hundred Thirty Six Dollars

                     ($5,136.00) shall be made payable to “Moser Law Firm, P.C.” in settlement of

                     all claims for attorneys’ fees and costs. With regard to this payment, Plaintiff’s

                     attorney shall receive an IRS FORM 1099 reflecting such payment.

                 (d) Plaintiff agrees that, in the event any local, state or federal agency or court

                     determines that any portion of said sum is subject to the additional payment of

                     taxes, it shall be solely Plaintiff’s responsibility to pay such taxes and Plaintiff

                     hereby holds the Defendant harmless from such taxes and hereby agrees to

                     indemnify the Defendant against any liability for such taxes and any resulting

                     penalties or interest, except for Defendant’s portion of FICA and FUTA, if any.

                 (e) Defendant shall not be required to make any payments under this paragraph

                     unless and until the Court approves and “So-Orders” the Stipulation of

                     Dismissal referenced in paragraph 10 of this Agreement.

         3)      Plaintiff’s Release.    Plaintiff, on behalf of himself and his heirs, executors,

  administrators, assigns, agents and beneficiaries, if any, hereby releases the Defendant, and its

  parents, affiliates, subsidiaries, officers, directors, supervisors, employees, agents, heirs,

  executors, administrators, assigns, beneficiaries and representatives (collectively the “Releasees”),

  from any and all legal, equitable or other claims related to wages paid to Plaintiff and hours worked

  by Plaintiff during his employment, including claims under the Fair Labor Standards Act and New

  York Labor Law, and claims relating to, or arising under, any other federal, state, or local statute

  or regulation that concerns hours worked, the payment of wages, and related record-keeping or


                                                    3
Case 2:18-cv-02724-LDH-VMS Document 29-1 Filed 02/02/21 Page 4 of 10 PageID #: 118




  notice requirements. Plaintiff further waives any and all claims for bonuses, commissions,

  vacation pay, employee fringe benefits, reimbursement of expenses, and/or attorneys' fees and/or

  costs related to such claims.

         4)      Entire Agreement. This Agreement represents the entire understanding between

  the Parties hereto, and fully supersedes any and all prior agreements or understandings between

  them, whether written or oral. The Parties agree that, other than as provided in this Agreement,

  they have no further obligation of any kind to one another except as contained in this Agreement.

         5)      Changes To Agreement. This Agreement may not be changed, amended, modified

  or terminated except by a written instrument signed by each of the Parties to this Agreement.

         6)      Severability. In the event that any provision of this Agreement is held by any court

  of competent jurisdiction to be illegal or invalid, the validity of the remaining provisions shall not

  be affected; and, the illegal or invalid provisions shall be reformed to the extent possible to be

  consistent with the other terms of this Agreement; and, if such provisions cannot be so reformed,

  they shall not be deemed to be a part of this Agreement.

         7)      Applicable Law. This Agreement shall in all respects be interpreted, enforced, and

  governed under the laws of the State of New York.

         8)      Acknowledgment. Plaintiff acknowledges that the consideration provided to him

  under this Agreement is in addition to anything of value to which he is already entitled to receive

  and that he would not receive said consideration but for his execution of this Agreement. Further,

  Plaintiff acknowledges that he has consulted with his attorneys from Moser Law Firm, P.C. in

  connection with this Settlement Agreement and Release; that Plaintiff knows and understands the

  binding effect of this Agreement and that Plaintiff voluntarily and knowingly agrees to the terms


                                                    4
Case 2:18-cv-02724-LDH-VMS Document 29-1 Filed 02/02/21 Page 5 of 10 PageID #: 119




  of this Agreement, and any waivers he has made herein are knowing, voluntary, conscious and

  with full appreciation that he is forever foreclosed from pursuing any of the rights so waived.

         9)      Waiver. By signing this Agreement, Plaintiff acknowledges that:

                 a)      He has carefully read, and understands, this Agreement;
                 b)      He understands that this Agreement is LEGALLY BINDING and by
                         signing it he gives up certain rights;
                 c)      He has been given sufficient time to consider his rights and obligations
                         under this Agreement;
                 d)      He has voluntarily chosen to enter into this Agreement and has not been
                         forced or pressured in any way to sign it;
                 e)      He KNOWINGLY AND VOLUNTARILY RELEASES the Defendant,
                         and its parents, affiliates, subsidiaries, officers, directors, supervisors,
                         employees, agents, heirs, executors, administrators, assigns, beneficiaries
                         and representatives, from any and all employment-related wage claims he
                         may have, known or unknown, in exchange for the payments and benefits
                         he has obtained by signing, and that these payments and benefits are in
                         addition to any benefit he would have otherwise received if he did not sign
                         this Agreement;
                 f)      The Release in this Agreement includes a WAIVER OF ALL RIGHTS
                         AND CLAIMS he may have under the Fair Labor Standards Act (29 U.S.C.
                         § 201 et seq. and/or the New York Labor Law §§ 190 et seq. and §§ 650 et
                         seq.; and
                 g)      This Agreement does not waive any rights or claims that may arise after this
                         Agreement is signed and becomes effective, which is when the Court
                         approves and “So-Orders” the Stipulation of Dismissal referenced in
                         paragraph 10 of this Agreement.

         10)     Stipulation of Discontinuance.        Simultaneously with the execution of this

  Agreement, counsel for Plaintiff and the Defendant shall execute a Stipulation of Dismissal With

  Prejudice in the Action, in the form attached hereto as Exhibit “A,” which stipulation shall be filed

  with the Court by counsel for the Defendant.

         11)     Execution in Counterparts. This Agreement may be executed in counterparts

  and/or by facsimile or other electronic transmission, each of which when executed shall be deemed


                                                   5
Case 2:18-cv-02724-LDH-VMS Document 29-1 Filed 02/02/21 Page 6 of 10 PageID #: 120




  to be an original and all of which together shall constitute a single instrument binding upon the

  Parties.

             12)   Signatures. The Parties hereby signify their agreement to the above terms by their

  signatures below.




                                 [SIGNATURE PAGES FOLLOW]




                                                   6
Case 2:18-cv-02724-LDH-VMS Document 29-1 Filed 02/02/21 Page 7 of 10 PageID #: 121




  Nassau Country Club



  By:_____________________________________       Date: ___________________
        Name:
        Title:



  _____________________________________          Date: ___________________
  Hector Valencia




                           [END OF SIGNATURE PAGES]




                                          7
Case 2:18-cv-02724-LDH-VMS Document 29-1 Filed 02/02/21 Page 8 of 10 PageID #: 122




                                   EXHIBIT “A”
                               Stipulation of Dismissal




                                          8
Case 2:18-cv-02724-LDH-VMS Document 29-1 Filed 02/02/21 Page 9 of 10 PageID #: 123




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ––––––––––––––––––––––––––––––x
  Hector Valencia individually, and on behalf of the        :
  FLSA Collective,                                          : Docket No.:
                                                            : 2:18-cv-02724 (LDH) (JO)
                                        Plaintiff,          :
          -against-                                         : DISMISSAL WITH PREJUDICE
                                                            : F.R. Civ. P. 41
  Nassau Country Club,                                      :
                                        Defendant.          :
                                                            :
  ––––––––––––––––––––––––––––––X
          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
  attorneys of record, that the above-captioned action is hereby dismissed in its entirety, with
  prejudice, and with no award of attorneys’ fees, costs or disbursements to any party; however, if
  Defendant fails to make timely payment under the Settlement Agreement and Release, Plaintiff
  shall be entitled to vacate this Dismissal and restore the action to active status upon application
  made within 45 days hereof; and

          IT IS HEREBY FURTHER STIPULATED AND AGREED, that this Stipulation may
  be executed in counterparts, and facsimile signatures shall have the same force and effect as an
  original.

  Dated: _______________ ___, 2021

    MOSER LAW FIRM, P.C.                           FARRELL FRITZ, P.C.

    By:                                  .         By:                                  .




            Steven J. Moser                                Domenique Camacho Moran
    Attorneys for Plaintiff                                Irene A. Zoupaniotis
    3 School Street, Suite 207B                    Attorneys for Defendant
    Glen Cove, New York 11542                      400 RXR Plaza
    Tel.: (516) 671-1150                           Uniondale, New York 11556
                                                   Tel.: (516) 227-0700



    SO ORDERED:

     _________________________________
    Dated: _________________, 2019
           Central Islip, New York




                                                  9
Case 2:18-cv-02724-LDH-VMS Document 29-1 Filed 02/02/21 Page 10 of 10 PageID #: 124




                                        10
